t c memo united_states tax_court louis r and gregoria s gomez petitioners v commissioner of internal revenue respondent docket no filed date louis r gomez and gregoria s gomez pro_se gerald l brantley for respondent memorandum opinion cohen judge respondent determined deficiencies in petitioners’ federal income taxes as follows year deficiency dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issue remaining for decision is whether any portion of a lump-sum payment to louis r gomez from the civil service retirement_system in the amount of dollar_figure in is includable in petitioners' gross_income background all of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioners resided in las cruces new mexico louis r gomez petitioner was employed by the national aeronautics and space administration nasa from date until his retirement on date as an employee of nasa petitioner was subject_to the civil service retirement_system csrs because petitioner’s creditable service included service with the u s army the date for computation of his benefit commenced date at retirement petitioner had accumulated service for computing his retirement benefit of years and months petitioner’s total contributions plus deemed deposits and redeposits in his csrs account were dollar_figure on the annuity_starting_date petitioner’s highest three salary periods used to compute his benefits were and in the amounts of dollar_figure dollar_figure and dollar_figure respectively upon his retirement petitioner elected to receive the survivor’s annuity for his spouse and a lump-sum payment under the annuity option taking into consideration the survivor’s annuity option the gross monthly rate of the annuity benefit was dollar_figure taking into consideration both the survivor’s annuity and the lump-sum option the gross monthly rate of the annuity benefit was dollar_figure during petitioner received csrs payments that totaled dollar_figure dollar_figure of which was paid as a lump-sum payment and dollar_figure of which was paid as an annuity_payment discussion respondent determined that based on the exclusion_ratio calculated pursuant to sec_72 petitioners were required to include a portion of the lump-sum payment from petitioner’s csrs in their gross_income in petitioners argue that such inclusion would result in double_taxation of petitioner’s investment in the csrs and that the lump-sum payment should be treated as a separate_account for purposes of sec_72 because the csrs plan in which petitioner participated qualifies in part as a defined_contribution_plan the amount withheld for csrs from an employee’s salary is taxable in the year in which the deduction is made 43_f3d_466 9th cir 513_f2d_170 6th cir shimota v united_states cl_ct affd 943_f2d_1312 fed cir the amount contributed by the employing agency and any interest earned on the employee’s investment are not taxed to the employee until distribution sec_72 sec_402 the parties agree that petitioner’s contributions to the csrs should be recovered tax-free petitioner however maintains that he is entitled to recover his contributions free of tax up front because the lump-sum payment he received from the csrs represents a refund of his contributions respondent relies on sec_72 which excludes a portion of each annuity_payment from gross_income allowing for the tax-free recovery_of the participant’s contributions over the life of the annuity petitioner’s lump-sum_distribution was made pursuant to u s c sec 8343a supp which permits the continued receipt of an annuity reduced by the actuarial value of the lump-sum payment the total of the lump-sum payment plus the reduced annuity should be actuarially equivalent to the basic annuity that petitioner would have received in accordance with the csrs plan id as explained in malbon v united_states supra pincite the fact that the contribution amount was the measure of the lump-sum does not affect the ultimate amount of the benefit as a whole the difference merely depends on whether the former employee received the entire benefit spread out over the life of the annuity or whether a portion was accelerated to be paid at the time of retirement thus the lump-sum_distribution is an accelerated distribution of annuity payments that would otherwise be paid to the retiree over the expected duration of the csrs annuity 18_f3d_500 7th cir 30_fedclaims_371 shimota v united_states supra pincite the distributions that petitioner received from the csrs are subject_to taxation under sec_72 pursuant to sec_402 sec_72 is applicable to distributions received pursuant to the csrs malbon v united_states supra pincite 97_tc_237 affd 985_f2d_819 5th cir shimota v united_states supra pincite sec_1_72-2 income_tax regs sec_402 provides the amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to him in the year in which so distributed under sec_72 relating to annuities the csrs is a plan that meets the requirements of sec_401 guilzon v commissioner supra pincite shimota v united_states supra pincite a lump-sum payment from the csrs is a payment from a plan described in sec_401 and is treated as a payment under an annuity_contract and is subject_to tax under sec_72 guilzon v commissioner supra pincite shimota v united_states supra pincite petitioners’ argument that double_taxation will occur is without merit petitioner will recover his investment in the csrs tax-free this recovery however will be spread over the life of the retirement annuity pursuant to the sec_72 exclusion_ratio petitioner also contends that the lump-sum payment should not be included in gross_income because it constitutes a distribution from a defined_contribution_plan sec_72 provides that employee contributions under a defined_contribution_plan may be treated as a separate contract the result of such treatment would be that the lump-sum payment received by petitioner would be viewed in isolation from the annuity payments and thus the lump-sum payment would be a simple return of his investment and nontaxable see sec_72 montgomery v united_states supra pincite we have considered petitioners’ argument and have concluded that the lump-sum payment does not fall within the definition of a defined_contribution_plan the cited decisions of the fifth seventh and ninth circuit courts of appeals and the court of federal claims have used different reasoning to reach this same result and it is unnecessary at this time to resolve the differences in approaches of the appellate decisions see green v commissioner tcmemo_1994_340 to reflect the foregoing and concessions of the parties decision will be entered under rule
